Citation Nr: 0405107	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-11 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to payment or reimbursement for medical services 
rendered at a private facility from October 28, 2001 through 
November 3, 2001.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

This appeal arises from an adverse decision of the Department 
of Veterans Affairs Regional Office and Medical Center 
(VAM&ROC) in Fargo, North Dakota, dated in November 2001, 
that denied the veteran's claim for payment or reimbursement 
for medical services rendered at a private facility from 
October 28, 2001 through November 3, 2001.  The denials of 
service connection and ratings assigned were duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

REMAND


Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  A review of the record 
indicates that the veteran has not yet received the required 
notification.

In addition, the Board notes that the record on appeal 
currently consists of a Medical Administrative Service (MAS) 
file only.  The veteran's claims folder was not provided.  
Without the claims folder, the Board is unable to review 
information pertinent to this appeal, including the dates of 
the veteran's active service and whether he is represented.  
To ensure that the veteran receives every consideration, 
therefore, the claims folder must be provided.  

The Board notes the MAS is incomplete.  Review of the 
Statement of the Case provided to the veteran shows a variety 
of evidence and adjudicative actions that are not supported 
by evidence contained in the file.  For example, the only 
medical evidence of record consists of statements supporting 
the veteran's claim for reimbursement.  Absent a record of 
the evidence relied upon by the "Mental Health Veteran 
Service Line Director at Fargo VAM&ROC" who denied the claim 
on October 29, 2001 and the "VA Medical Center Mental Health 
Patient Service Line Site Director" who paid one day of a 
hospital stay on October 28, 2001, the preponderance of the 
evidence can only be said to support the veteran's claim.

As stated, review of the SOC indicates that reimbursement was 
authorized for one day.  The SOC does not indicate under what 
authority the reimbursement was granted, that is, 38 C.F.R. 
§ 17.52, et. seq. (2003) or 38 C.F.R. § 17.120 (2003).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The VAM&ROC should review the record 
and send an appropriate letter to the 
veteran and any representative to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA.  This 
letter should also advise the veteran of 
the evidence necessary to substantiate 
his claim, as well as what evidence he is 
to provide and what evidence VA will 
attempt to obtain in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  Any evidence or adjudicative action 
cited in the SOC should be attached to 
the MAS or claims folder.

3.  After the actions requested above 
have been completed, the VAM&ROC should 
again review the record considering all 
of the evidence.  If the benefit sought 
on appeal remains denied, the veteran and 
any representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

4.  The case should then be returned to 
the Board for further appellate 
consideration, if in order.  At that 
time, the VAM&ROC should ensure that the 
veteran's claims folder is forwarded to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See Veterans Benefits Act of 2003, Pub. L. No. 108-
183, §707, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §§5109B and 7112); The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




